DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 10/29/21.  Claims 1, 4, 11, 13, and 14 have been amended.  Claims 2, 3, 16, and 17 have been cancelled.  Claims 1, 4-15, and 18-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, it is unclear whether or not the “an associated radiology image” in the last step of the claim is referring to the same “an associated radiology image” mentioned earlier in the claim, or if it is a different image. 
Claims 12-15 and 18-20 incorporate the deficiencies of claim 11, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. (US 2019/0021677 A1) in view of Reicher et al. (US 10,127,662 B1), and further in view of Ozdemir et al. (US 2019/0122073 A1).
(A) Referring to claim 1, Grbic discloses a method for automatically annotating a set of radiology images, the method comprising (para. 213 of Grbic): 
receiving, at a remote computing system, a set of Digital Imaging and Communications in Medicine (DICOM) images, wherein the set of DICOM images is associated with a patient (para. 8, 80-83, and 108 of Grbic; note the DICOM images and remote radiologists); 
with a first convolutional neural network (CNN), determining an anatomical feature associated with the set of DICOM images (para. 84-88 of Grbic, For example, the convolutional neural network may be used to detect localized injuries (e.g., fractures)); 
 based on the anatomical feature and with a lookup table (para. 101 of Grbic), determining a second CNN, with the second CNN: determining a set of abnormal findings associated with the set of 
assigning a set of labels to the set of DICOM images, wherein the set of labels is determined based on the set of abnormal findings and the set of normal findings (para. 88, 101-106, 117 of Grbic; note the detecting/sorting of findings); 
automatically determining a set of annotations based on the set of labels, wherein the set of annotations comprises:  a first subset of annotations, wherein the first subset of annotations is associated with the set of abnormal findings; andPage 3 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USa second subset of annotations, wherein the second subset of annotations is associated with the set of normal findings (para. 84, 88, 117, 213, & 100-106 of Grbic; note the annotated detection/segmentation/characterization results or manual annotations of landmark/anatomy/lesion locations, boundaries, and/or characterizations); 
producing a set of DICOM overlays associated with the set of DICOM images and comprising the set of annotations (para. 246 & 247 of Grbic); 
automatically displaying, at a display of a radiology workstation, the set of DICOM images and the set of DICOM overlays, wherein:  each of the first subset of annotations is displayed automatically upon display of an associated DICOM image (para. 239-241, 246, 247, 213 of Grbic; the received input training images may include annotated detection/segmentation/characterization results or manual annotations of landmark/anatomy/lesion locations, boundaries, and/or characterizations may be received from a user via a user input device (e.g., mouse, touchscreen, etc.);
3 and 5) generates raw image data of a patient at S300 and the system acquires the raw image data. As will be described below, the acquisition of a patient may include acquiring two sets of image data: image data associated with an initial scan (a first image) (e.g., performed by a camera) and the raw 3D image data generated from an actual scan performed by the scanner (at least one second image), or just the raw 3D image data generated from the actual scan performed by the scanner (e.g., CT). ), and wherein the second set of DICOM images is automatically processed in parallel with the set of DICOM images to determine a second set of annotations (para. 129 & 107 of Grbic; In order to detect diffuse axonal injury with more diagnostic confidence, the machine/deep learning network is trained with pairs of annotated CT and MRI images to determine correspondence between both images. Moreover, the machine/deep learning network may be trained to register both images, segment structures and highlight findings (e.g., superimpose geometrical shapes) in a CT image. Also, reconstructions can be oriented in a different way (e.g. along the anatomical structures contained in the image). For example, for the head, the head reconstruction can be re-oriented to deliver images parallel to the skull base, based on the extracted landmarks, anatomical labels and other geometrical information.).

Reicher discloses each of the second subset of annotations is displayed in an event that a user hovers a cursor proximal to an annotation of the second subset of annotations (col. 26, lines 6-17, col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher).  
CNNs comprising at least one of a V-net and a U-net is old and well-known, as evidenced by Ozdemir (see para. 43 of Ozdemir which discloses U-net).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Reicher and Ozdemir within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher) and to enhance performance (para. 43 of Ozdemir).
(B) Referring to claim 4, Grbic discloses wherein each of the second set of DICOM images is linked with a corresponding image of the set of DICOM images, whereinPage 4 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USscrolling between images of the set of DICOM images triggers a scrolling between corresponding images of the second set of DICOM images (para. 108, 75, 226, 240, and 246 of Grbic).  
(C) Referring to claim 5, Grbic does not disclose further comprising, in the event that a user hovers a cursor proximal to an annotation of the second subset of annotations, displaying a corresponding annotation associated with the second set of DICOM images.  
	Reicher discloses in the event that a user hovers a cursor proximal to an annotation of the second subset of annotations, displaying a corresponding annotation associated with the second set of DICOM images (col. 26, lines 6-17, col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher).  

(D) Referring to claim 6, Grbic discloses further comprising preprocessing any or all of the set of images, wherein preprocessing any or all of the set of images comprises rotating one or more images (para. 75, 227, and 240 of Grbic).  
(E) Referring to claim 7, Grbic discloses further comprising automatically filling in at least a portion of a radiologist report based on the set of DICOM overlays (para. 246 and 116 of Grbic).  
(F) Referring to claim 8, Grbic discloses wherein the portion comprises a findings section (para. 7, 110, 116, and 230 of Grbic).  
(G) Referring to claim 9, Grbic discloses wherein the set of DICOM images is received from a Radiology Information System (RIS) (para. 237 of Grbic).  
(H) Referring to claim 10, Grbic does not disclose wherein the set of DICOM images is received from a Picture Archiving and Communication System (PACS).  
	Reicher discloses wherein the set of DICOM images is received from a Picture Archiving and Communication System (PACS) (col. 38, lines 29-43 of Reicher).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Reicher within Grbic.  The motivation for doing so would have been for the storage, retrieval, distribution and presentation of images (col. 38, lines 29-43 of Reicher).


Claims 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. (US 2019/0021677 A1) in view of Reicher et al. (US 10,127,662 B1), and further in view of Reicher et al. (US 2018/0060533 A1) (“Reicher 2”).
(A) Referring to claim 11, Grbic discloses a method for automatically annotating a set of radiology images, the method comprising (para. 213 of Grbic): 
receiving, at a remote computing system, a set of radiology images (para. 8, 80-83, and 108 of Grbic; note the images and remote radiologists);  
with a first set of deep learning models, determining an anatomical feature associated with the set of radiology images (para. 84-88 of Grbic, convolutional neural network may be used to detect localized injuries (e.g., fractures)); 
based on the anatomical feature and with a lookup table (para. 101 of Grbic), determining a second set of deep learning models; with a set of deep learning models: determining a set of abnormal findings associated with the set of radiology images; and determining a set of normal findings associated with the set of radiology images (para. 87, 88, and 117 of Grbic; note the distinguishing between a normality and abnormality and that the processor may detect abnormal findings using the machine/deep learning network as described in S315); 
assigning a set of labels to the set of radiology images, wherein the set of labels is determined based on the set of abnormal findings and the set of normal findings (para. 88, 101-106, 117 of Grbic; note the detecting/sorting of findings); 
determining a set of annotations based on the set of labels, wherein the set of annotations comprises: a first subset of annotations; and a second subset of annotations (para. 84, 100-106, 129, 213, 241 of Grbic; the received input training images may include annotated detection/segmentation/characterization results or manual annotations of landmark/anatomy/lesion locations, boundaries, and/or characterizations may be received from a user via a user input device); 

displaying, at a display of a radiology workstation, the set of radiology images and the set of image overlays, wherein:  Page 6 of 9Serial No.: 16/688,623Attorney Docket No.: RDAI-Poi-USeach of the first subset of annotations is displayed automatically upon display of an associated radiology image and throughout an entire duration of display of the associated radiology image (para. 239-241, 246, 247, 213 of Grbic; the received input training images may include annotated detection/segmentation/characterization results or manual annotations of landmark/anatomy/lesion locations, boundaries, and/or characterizations may be received from a user via a user input device (e.g., mouse, touchscreen, etc.). 
Grbic does not disclose each of the second subset of annotations is displayed in an event that a user hovers a cursor proximal to an annotation of the second subset of annotations and for a duration of time while a user hovers the cursor proximal to the annotation of the second subset of annotations; and in response to detecting a hotkey press from a user while the annotation of the second subset of annotations is displayed, displaying the annotation of the second subset of annotations throughout an entire duration of display of an associated radiology image.
Reicher discloses each of the second subset of annotations is displayed in an event that a user hovers a cursor proximal to an annotation of the second subset of annotations and for a duration of time while a user hovers the cursor proximal to the annotation of the second subset of annotations (col. 26, lines 6-17, col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher;  the user may hover over the “m” (with, e.g., a mouse cursor as shown) to cause the system to provide details of the measurement, as shown in image 722, and then indicate whether or not the annotation (in this example, the measurement) should be applied to the new image such as by double clicking, right clicking to see options, and/or the like. FIG. 10 is similar to FIG. 9, and illustrates an example user interaction process that may be used to add the annotation to the matching image. In the example 920.).  
Reicher 2 discloses in response to detecting a hotkey press from a user while the annotation of the second subset of annotations is displayed, displaying the annotation of the second subset of annotations throughout an entire duration of display of an associated radiology image (para. 142-144 of Reicher; a user may add an annotation to an displayed image, define the annotation as a particular type of annotation, and select a selection mechanism (a button, checkbox, radio button, hot key, and the like) to indicate to the reporting application 65 that other annotations identical (or substantially similar) to the annotation should be automatically defined as the same type. The reporting application 65 compares a received annotation to the marks included in the mapping to identify whether the received annotation includes a mark that is associated with a type within the mapping. When a received annotation includes a mark associated with a type within the mapping, the reporting application 65 automatically updates the annotation based on the associated annotation type within the mapping.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Reicher and Reicher 2 within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher) and to provide a selection mechanism (para. 142 of Reicher 2).
(B) Referring to claim 12, Grbic discloses wherein the first subset of annotations is associated with the set of abnormal findings and wherein the second subset of annotations is associated with the set of normal findings (para. 129, 213, 88, 100, and 117 of Grbic).  
(C) Referring to claim 13, Grbic discloses  wherein the set of radiology images is associated with a patient, the method further comprising, contemporaneously with displaying the set of radiology images, displaying a second set of radiology images associated with the patient, wherein the second set of 
(D) Referring to claim 14, Grbic discloses wherein each of the second set of radiology images is linked with a corresponding image of the set of radiology images, wherein scrolling between images of the set of radiology images triggers a scrolling between corresponding images of the second set of radiology images  (para. 108, 75, 226, 240, and 246 of Grbic).  
(E) Referring to claim 15, Grbic does not disclose further comprising, in the event that a user hovers a cursor proximal to an annotation of the second subset of annotations, displaying a corresponding annotation associated with the second set of radiology Page 7 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USimages.  
	Reicher discloses in the event that a user hovers a cursor proximal to an annotation of the second subset of annotations, displaying a corresponding annotation associated with the second set of radiology Page 7 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USimages (col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Reicher within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher).
(F) Referring to claim 18, Grbic discloses further comprising preprocessing any or all of the set of images, wherein preprocessing any or all of the set of images comprises rotating one or more images (para. 75, 227, and 240 of Grbic).  
(G) Referring to claim 19, Grbic discloses further comprising automatically filling in a findings section of a radiologist report based on the set of image overlays (para. 246, 116, 7, 110, and 230 of Grbic).  
(H) Referring to claim 20, Grbic discloses wherein the set of radiology images is received from a Radiology Information System (RIS) (para. 237 of Grbic).  



Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 10/29/21.
(1) Applicant respectfully requests that the Examiner withdraw the rejections under 35 U.S.C 103.

(A) As per the first argument, please see the modified 103 rejections of claims 1 and 11 above which has explanations of the references in the rejection. Applicant's arguments regarding "automatically determining ... a first subset of annotations ... and a second subset of annotations ... wherein: each of the first subset of annotations is displayed automatically upon display of an associated DICOM image; and each of the second subset of annotations is displayed in an event that a user hovers a cursor proximal to an annotation of the second subset of annotations" fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner provided a motivation to combine Reicher with Grbic directly from the Reicher reference. Furthermore, the test for obviousness is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner disagrees that Grbic does not teach wherein the set of DICOM images is associated with a patient (see para. 8, 80-83, and 108 of Grbic; note the DICOM images and the image data may be slices of data of a whole body of the patient or a particular section of the body covering one or many anatomical features); contemporaneously and automatically with displaying the set of DICOM images, displaying a second set of DICOM images associated with the patient, wherein the second set of DICOM images is recorded prior to the set of DICOM images (para. 80, 225-229,108, and Fig. 14 of Grbic; the system may rotate and translate the image data using the anatomical information of the patient. For example, the system may present symmetrical views of a patient's brain if the patient has his head leaned to a direction during the scan. The system may re-process the data and a display of a given anatomical structure is generated. Also, note a camera and/or a scanner (e.g., the detectors 3 and 5) generates raw image data of a patient at S300 and the system acquires the raw image data. As will be described below, the acquisition of a patient may include acquiring two sets of image data: image data associated with an initial scan (a first image) (e.g., performed by a camera) and the raw 3D image data generated from an actual scan performed by the scanner (at least one second image), or just the raw 3D image data generated from the actual scan performed by the scanner (e.g., CT). ), and wherein the second set of DICOM images is automatically processed in parallel with the set of DICOM images to determine a second set of annotations (para. 129 & 107 of Grbic; In order to detect diffuse axonal injury with more diagnostic confidence, the machine/deep learning network is trained with pairs of annotated CT and MRI images to determine correspondence between both images. Moreover, the machine/deep learning network may be trained to register both images, segment structures and highlight findings (e.g., 
In response to applicant's argument regarding claim 11 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hotkey press which triggers a change in duration of display of the annotation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686